  Case 21-32035-KLP        Doc 17     Filed 07/30/21 Entered 07/30/21 12:05:56          Desc
                                          Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION

RE: Jerome Alphonzo Henderson, Sr. XXX-XX-6486                         Case No. 21-32035-KLP
    Tonya Yvette Henderson XXX-XX-4768


                          DIRECTIVE FOR WAGE DEDUCTION

New Bern Transportation
1111 Westchester Ave
White Plains, NY 23841

    The Debtor, Jerome Alphonzo Henderson, Sr., having filed a petition under Chapter 13 of
the Bankruptcy Code, thereby having subjected their property and all their future earnings to the
jurisdiction of this Court until further notice from this Court; and this Court having assumed
exclusive jurisdiction over all of the Debtor’s future earnings, which are not subject to levy or
garnishment, except continuing wage withholding orders for current child support; and the
Debtor herein having requested the issuance of this Directive to implement his plan; and Section
1325(b) of Title 11 of the United States Code providing for the entry of a wage assignment
document;

   IT IS DIRECTED:

    That the above Employer be, and is hereby directed to deduct from Debtor’s earnings for
payment to fund the Debtor’s plan, the sum of $203.08 weekly beginning immediately and to
forward said deduction at least monthly to CARL M. BATES, Chapter 13 Trustee, PO Box
1433, Memphis, TN 38101-1433. The debtor's name and case number should be recorded on
the check for payment.
    The above employer is hereby enjoined from imposing any form of penalty or disciplinary
action against the Debtor because of the issuance and effect of this Directive, the same having
been issued to implement the Debtor’s voluntary Chapter 13 plan as authorized by the
Bankruptcy Code. Any such employer action is prohibited by section 525 of Title 11 of the
United States Code.
    THIS DIRECTIVE IS ENTERED PURSUANT TO GENERAL ORDER NO. 04-1 OF THE
UNITED STATES BANKRUPTCY COURT.

Dated: July 30, 2021
                                                /S/ Carl M. Bates
                                                Carl M. Bates, Trustee
                                                Eastern District of Virginia, Richmond Division


IF ANY INFORMATION IS DESIRED REGARDING THIS DIRECTIVE, CALL THE
  Case 21-32035-KLP       Doc 17     Filed 07/30/21 Entered 07/30/21 12:05:56         Desc
                                         Page 2 of 2



TRUSTEE’S OFFICE AT 804.237.6800 OR FAX TO 804.237.6801

PLEASE NOTIFY THE TRUSTEE’S OFFICE IF AND WHEN THIS DEBTOR LEAVES
YOUR EMPLOYMENT

The Trustee does hereby certify that a copy of this Directive was mailed to the Debtor and the
employer and electronically sent to Debtor’s counsel on the date above written.

                                               /S/ Carl M. Bates
                                               Carl M. Bates, Trustee
